FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of July HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 17 July 2014 Name of applicant: HSBC Holdings plc Name of scheme: 1. Employee Share Option Scheme 2. Executive Share Option Scheme 3. Employee SAYE Plan 4. Ongoing obligations to issue shares in connection with the acquisition of HSBC Finance Corporation (formerly Household International Inc.) 5. HSBC Holdings Group Share Option Plan 6. HSBC Share Plan 7. HSBC Share Plan 2011 8. HSBC International Employee Share Purchase Plan Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: 1. 122,418 ordinary shares of US$0.50 each 2. 1,468,459 ordinary shares of US$0.50 each 3. 65,007,163 ordinary shares of US$0.50 each 4. 68,325,450 ordinary shares of US$0.50 each 5. 19,460,004 ordinary shares of US$0.50 each 6. 20,275,528 ordinary shares of US$0.50 each 7. 126,972,471 ordinary shares of US$0.50 each 8. 500,000 ordinary shares of US$0.50 each Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 1. 0 2. 0 3. 0 4. 0 5. 0 6. 0 7. 0 8. 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 1. 0 2. 0 3. 2,384,484 4. 0 5. 1,434 6. 19,315,514 7. 34,916,585 8. 1,999 Equals: Balance under scheme(s) not yet issued/allotted at end of period: 1. 122,418 2. 1,468,459 3. 62,622,679 4. 68,325,450 5. 19,458,570 6. 960,014 7. 92,055,886 8. 498,001 Name of contact: Elaine Williams, Deputy Group Company Secretary Telephone number of contact: SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:17 July2014
